Rice, J.
The office^ of a writ of certiorari is to bring up the records of inferior tribunals for examination. If those records disclose a want of jurisdiction, or error in point of law, they may be quashed. But if the question presented is whether a subordinate tribunal has erred in the matter of fact submitted to its judgment, we cannot revise its decision. Hayward-, petitioner, 10 Pick. 359.
Whether Sproule did or did not give directions for the demolition of the building which is the subject of controversy, is a question of fact. That question was contested before the County Commissioners, and by them decided upon such evidence as the parties produced for their consideration. On that point the decision of the Commissioners is final.
But whether Sproule had authority to act in the premises, is a question of law, arising upon the facts disclosed. It appears that there were no firewards, and but two selectmen in the town of Frankfort, at the time the fire occurred.
Section 10 of c. 33, R. S., provides, that when any lire shall break out in any town, the firewards shall immediately attend at the place, with their badges of office; and when there, any three of them shall have power to direct any building to be pulled down or demolished, as they may judge necessary to prevent the spreading of the fire.
Section 11 provides that if such firewards be not present, a major part of the selectmen present, shall have the samo power.
Sproule was one of the selectmen; he was the only one of the selectmen who was present; he, therefore, not only *392constituted the major part, but all of that class of officials who were present. His authority to act in that contingency is clearly conferred by the provision- of the section last cited.
But' it is contended that the language of the section next succeeding, is inconsistent with such a construction. There may be a grammatical incongruity between the sections. But that would be a forced construction, which should divest citizens of powers expressly conferred, because the section of the statute conferring such powers is. referred to in another section, in a manner not consistent with the most approved rules of grammar. The Legislature has provided rules by which such results will be obviated. R. S., c. 1, § 3, clause II.
The decision of the County. Commissioners being correct on this point of law, it becomes unnecessary to examine the other question presented.

Writ denied.